JUDGE BULLITT
delivered the opinion op the court:
This is an appeal from a judgment of the circuit court, overruling a motion to quash a sale' of infants’ lands, and the bonds for the purchase money given by the appellants.
The record of the proceeding, in which the sale was ordered, does not show that the commissioners, appointed to report the net value of the infants’ estate, &c., were sworn. Their report states that, in their opinion, “ it would redound to the benefit of the said infants to have said land sold.”
The statute declares that, “ before a court shall have jurisdiction to decjee a sale of infants’ lands, three commissioners must be appointed to report, and must report under oath, to the court, the net value of the infants’ j’eal and personal estate, and the annual profits thereof, and whether the interest of the infant or idiot requires the sale to be made.” (R. S., chap. 86, art. 3, sec. 2.)
In this case the court had no jurisdiction to order a sale; first, because the report did not state whether the interest of the infants required the sale to be made ; (Mattingly vs. Read, decided, at the last term ;) secondly, because the commissioners did not report under oath, as required by the statute. The sale was, therefore, void, and the motion should have been sustained.
The judgment is reversed, and the cause remanded for further proceedings consistent with this opinion.